Name: Council Regulation (EEC) No 1033/87 of 7 April 1987 on the application of Decision No 2/86 of the EEC-Austria Joint Committee - Community transit - extending Decisions No 2/78 and No 2/79 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: tariff policy;  European construction
 Date Published: nan

 11 . 4 . 87 Official Journal of the European Communities No L 99/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1033/87 of 7 April 1987 on the application of Decision No 2/86 of the EEC-Austria Joint Committee  Community transit  extending Decisions No 2/78 and No 2/79 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, December 1987 ; whereas it is necessary to take the measures required to implement that Decision, HAS ADOPTED THIS REGULATION : Article 1 Decision No 2/86 of the EEC-Austria Joint Committee  Community transit  extending Decisions No 2/78 and No 2/79 amending the Agreement between the Euro ­ pean Economic Community and the Republic of Austria on the application of rules on Community transit shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 16 of the Agreement between the Euro ­ pean Economic Community and the Republic of Austria on the application of the rules on Community transit ('), empowers the Joint Committee set up under that Agree ­ ment to adopt decisions making certain amendments to the Agreement ; Whereas by Decision No 2/86 the Joint Committee extended Decisions No 2/78 (2) and No 2/79 (3) until 31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 April 1987. For the Council The President Ph. MAYSTADT (&gt;) OJ No L 294, 29 . 12. 1972, p. 86. (2) OJ No L 174, 29 . 6 . 1978 , p. 11 . P) OJ No L 348 , 31 . 12 . 1979, p. 21 .